Citation Nr: 0526859	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  99-01 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee scar.

2.  Entitlement to a rating in excess of 20 percent for the 
period from November 18, 1997, to May 11, 2003, for post-
traumatic degenerative joint disease of the left knee.

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on May 29, 2001, which vacated an 
October 2000 Board decision and remanded the case for 
additional development.  The issue initially arose from an 
April 1998 rating decision by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied entitlement to a rating in excess of 10 
percent for a left knee scar with arthritis.  

The Board notes that in an October 1998 rating decision the 
RO granted entitlement to separate ratings for post-traumatic 
degenerative joint disease of the left knee and for a left 
knee scar.  Separate 10 percent ratings were assigned 
effective from November 18, 1997.  The case was remanded for 
additional development in August 2003.  

A February 2005 rating decision granted an increased 30 
percent evaluation for post-traumatic degenerative joint 
disease of the left knee effective from May 12, 2003, and 
granted entitlement to a separate 10 percent rating for left 
knee instability effective from May 12, 2003.  As a higher 
schedular evaluation for post-traumatic degenerative joint 
disease of the left knee is possible, the issue remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The issues on the title page have been revised to 
reflect the matters for appellate review.

The Board notes, however, that in correspondence dated March 
15, 2005, the veteran was notified that service connection 
had been granted for left knee instability and informed of 
his appellate rights as to that determination.  It was also 
noted in a May 2005 supplemental statement of the case that 
the issue was not on appeal.  As the veteran has expressed no 
specific disagreement as to the assigned 10 percent 
evaluation for left knee instability, the issue is not within 
the Board's jurisdiction for appellate review.  See 38 C.F.R. 
§§ 20.101, 20.200 (2004).

The Board also notes that the veteran's March 16, 2005, 
correspondence raises the issue of entitlement to service 
connection for a hip disability as secondary to his service-
connected knee disability.  This matter is referred to the RO 
for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The evidence of record reflects that in correspondence dated 
May 18, 2005, the veteran requested a personal hearing before 
a Member of the Board.  In September 2005, he indicated that 
he wanted to appear before a Veterans Law Judge by means of a 
videoconference hearing.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. 
§ 20.700 (2004), a hearing on appeal before the Board will be 
granted if a claimant expresses a desire to appear in person.  

The agency of original jurisdiction will notify the appellant 
and his representative of the place and time of a hearing 
before the Board at a VA field facility.  38 C.F.R. § 19.76 
(2004).  Accordingly, this case is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C., for the 
following:  

The veteran should be scheduled for a 
videoconference hearing before a Member 
of the Board as soon as practicable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

